Separate opinion of
Mr. Justice Santana Becerra,
in which Mr. Justice Hernández Matos and Mr. Justice Dávila, concur.
San Juan, Puerto Rico, April 28, 1970
I shall not refer to the merits of the issue. I stated my view on its merits, on the facts as well as on the applicable law in the light of the instant facts, in my opinion of May 26, 1969.
The experience had led me to state these other considerations :
I believe that the Bar Association should unfold and exercise a greater intervention in cases of disciplinary action of its members, particularly in those cases in which the conduct involved is only in connection with an alleged violation of the Canons of Professional Ethics adopted by the Bar itself, contrary to deceitful acts, immoral conduct, and commission of offenses determined by the Act concerning the practice of law.
With even more reason that intervention should exist if, as in the instant case, the alleged anti-professional conduct is connected with the procurement of litigious matters, conduct whose divisory line between the permissible and not permissible is uncertain, imprecise, and vague; and in the absence, also, of standards and guidelines previously established by the Bar, which adequately inform the members where the ethical ends and where the reprehensible begins.
The Bar Association, with its compulsory affiliation, is a quasi-public and quasi-official organization, created and structured by an Act of the Legislature. Insofar as the practice of *912the law profession is concerned, the functions of. the Bar are invested with the same public interest which justifies that the practice of the profession be regulated by the State.
Act No. 43 of 1932,' which created the Bar Association, imposed on it — § 13 — the duty (1) to cooperate in the improvement of the administration of justice; (2) render such reports and give such advices as “the Government may require of it”; (3) to defend the rights and immunities of lawyers and to procure their enjoyment in the courts of the “liberty necessary”• for the “proper exercise” of their noble profession; (4) to promote fraternal relations among its members; and (5) to maintain healthy and strict.professional morals among the members.
Among the powers granted by law to the Bar Association, there is the one “to adopt and establish” with the approval of the Supreme Court the “rules”, of professional ethics that shall govern the conduct of lawyers. Also, to receive and investigate complaints on the conduct of members — § 2- — and to perform the preliminary proceedings with the intervention of the interested party, to determine or not a cause of action.
If the Bar Association had intervened and if those preliminary proceedings which thé Act of its creation provides had been carried out before the same, with intervention of-the respondent attorneys and ‘ with opportunity of' facing the accusers in that initial stage, probably they would not have suffered the anxiety of a disciplinary process ordered, under the prevailing system, on the basis of sworn statements taken in the absence of respondents and without the latter having the opportunity, at that time, of confrontation and cross-examination.
I believe that it is a duty of the Bar Association to exercise, in. a superlative degree, that power granted by law for the protection of the member against .charges which,in some cases may answer to. motivations that are not precisely, a great *913zeal for the purity of the practice of law as well as for the protection of that purity.
If it were necessary, the Act should be amended to establish in the midst of the Bar Association the proper quasi-judicial organism to take cognizance in first instance of these situations,' without detriment, of course, of the final intervention which might correspond to the Supreme Court, in one effect or.the other, about the decisions of that organism.
—0—
Separate opinion of
MR. JUSTICE DÁVILA.
San Juan, Puerto Rico, April 28, 1970
■ With the- same objectiveness and the same naive spirit with which I voted for the filing of the complaint in this case, because I understood that .the Solicitor General’s report thus justified it,11 have voted for the dismissal of the charges filed, although technically there is a principle of evidence to support *914them, since the introduction of respondents’ evidence would not lead to any practical end, taking into consideration that the oral evidence alleged to support the complaint has lost its greatest probative force after meeting the respondents face to face.
I have always understood that the rules of ethics which govern the conduct of the lawyers who practice in Puerto Rican courts are established by the Supreme Court of Puerto Rico, and that this is the Court which has the responsibility of seeing that the same are observed.2
It is not superfluous to indicate that in this case, as in all cases, my conscience as judge answers solely to the consideration of the evidence introduced and not to considerations extraneous to the judicial function. If an example therefrom were needed: my attitude during the hearing and decision of this issue.
—0—

 See the sworn statements given by (1) Alfredo Viana Reyes, before Mr. José F. Rodriguez Rivera, Deputy Solicitor General,' and Mrs. Lolita Miranda Escudero, Assistant Solicitor General, on September 19, 1966; (2) Félix Martínez Díaz, before Mr. José F.'Rodríguez Rivera, Deputy Solicitor General, on August 11, 1966, and (3) Edgar Irizarry, before Mr. José F. Rodriguez Rivera, Deputy Solicitor General, and Mr. Manuel Tirado. Viera, Assistant Solicitor General, on September 9, 1966. These witnesses established prima facie during the stage of investigation the essential elements of the reprehensible practice proscribed by Canon 28 of the Canons of Professional Ethics. See, Serrano Geyls, Los Perseguidores de Ambulancias, 23 Rev. C. Abo. P.R.. 305 (1963), Arinot.,. Ambulance Chasing, 30 N.Y.U.L. Rev. 182 (1955). Witness Viana Reyes testified that attorneys Nachman and Feldstein undertook his representation without his authorization.- Witness Edgar Irizarry-^respondents’ paid investigator— stated in his testimony that he acted on Nachman and Feldstein’s order; that “at the State. Insurance Fund the information was obtained and we went to visit them [the workers]■■. . . afterwards we visited the clients, those suffering from bagassosis, as well-as-dock workers.- I would talk to them to obtain the case.” And Félix Martínez stated, referring to respondents, that “since, the very beginning ■ they told me that they were looking for cases of admiralty, as they called them, to take eases concerning, ship accidents to the courts.”, These- two last witnesses extended- themselves -in details that ratify those previously transcribed. : ■ .....


 In referring the record of attorneys Nachman and Feldstein to the United States District Court for Puerto Rico, it was made clear that it was “without prejudice to any further consideration which this Court may give to this matter.” Below, the text of the order:
“After examining the record, and because the professional actions to which the same refers are related to judicial matters under the jurisdiction of the federal forum, it is hereby ordered that said record be submitted to the United States District Court for Puerto Rico for the purposes that said court may deem pertinent and without prejudice to any further consideration which this Court may give to this matter.
“It was so agreed by the Court as witnesses the signature of the Chief Justice. Mr. Justice Pérez Pimentel, Mr. Justice Blanco Lugo, and Mr. Justice Ramirez Bages stated that they did not agree to refer said matter to the Federal Court. Mr. Justice Belaval did not participate.”